Leben, J.,
concurring in part and dissenting in part: I join the court’s opinion on the issues of jurisdiction and evidence, but I dissent regarding the court’s decision that remand to the district court for more findings is needed. The majority concludes that the district court’s journal entry was insufficient for us to tell what it had ruled and the basis for the ruling. Though it’s true that the journal entry could have done a better job connecting the dots, no real guesswork is required here.
The evidence as recited in the district court’s journal entry showed that:
• Moll pled guilty on the same date to criminal charges in two cases. In one case, he was charged with two counts of aggravated battery and one county of driving under the influence. He pled guilty to those charges at arraignment without a plea agreement. In the other case, he pled guilty to a charge of aggravated escape from custody in exchange for a plea agreement in which the State agreed to recommend the low number in the applicable sentencing grid box.
• Moll’s attorney, Danny Saville, filed no contested pretrial motions.
• Saville hired no investigator or expert.
*691• Saville conducted no pretrial investigation beyond talking to a victim-witness advisor and “running into one of the arresting officers at a driver s license hearing,” where they discussed the case.
• Two experienced Wichita criminal-defense attorneys testified that Saville’s representation was ineffective and fell below local standards.
• Both of the expert witnesses testified that Moll received no benefit from Saville’s representation.
• Both of the expert witnesses testified that valid pretrial suppression issues should have been raised.
• Both of the expert witnesses testified that “advising [Moll] to plead guilty to the most serious charges[,] without any benefit [offered] by the State, was improper.”
• Moll “testified that he would never have entered into a plea without the benefit of any State concession had he known the full ramification of such action.”
• Moll said he believed he would get probation if he followed his lawyer’s advice; Saville said that he was “ ‘shocked’ ” when Moll didn’t get probation and that he had “ ‘expected’ ” probation would be granted to Moll.
Beyond evidence, we must determine whether the district court has addressed “the two-part standard for evaluation of ineffective assistance of counsel claims.” Harris v. State, 31 Kan. App. 2d 237, 239, 62 P.3d 672 (2003). In Harris, the court required more findings in part because the district court had not addressed the standard either for ineffective assistance claims or for newly discovered evidence claims, which were both at issue in Harris. Only the standard for ineffective assistance claims is at issue here.
The district court in Moll’s case correctly stated the standard for an ineffective assistance of counsel claim. Its journal entry noted that Moll must show (1) “That counsel’s performance fell below the standard of reasonableness” and (2) “That there was a reasonable probability that but for counsel’s errors, the defendant would not have entered the plea and would have insisted on going to trial.” The district court cited State v. Muriithi, 273 Kan. 952, Syl. *692¶ 1, 46 P.3d 1145 (2002), and the two-part test found in Muriithi remains good law. See Jones v. State, 2008 WL 2186354, at *2 (Kan. App. 2008) (unpublished opinion) (citing Muriithi). The district court also cited these rules for judging the performance of an attorney:
• Rule 1.1 of the Kansas Rules of Professional Conduct requires that an attorney provide “competent representation,” which “requires the legal knowledge, skill, thoroughness and preparation reasonably necessary for the representation.” (2008 Kan. Ct. R. Annot. 400).
• The Kansas Supreme Court said in Jones v. State, 207 Kan. 622, 625, 485 P.2d 1349 (1971), that “[t]he standard for determining the validity of a guilty plea is whether the plea represents a voluntary and intelligent choice among alternative courses of action open to the accused.”
• The United States Supreme Court said in Hill v. Lockhart, 474 U.S. 52, 56, 88 L. Ed. 2d 203, 106 S. Ct. 366 (1985), that “the voluntariness of the plea depends on whether counsel’s advice was within the range of competence demanded of attorneys in criminal cases’ ” (quoting McMann v. Richardson, 397 U.S. 759, 771, 25 L. Ed. 2d 763, 90 S. Ct. 1441 [1970]).
After setting out these factual matters and the appropriate legal standards, the district court then announced its conclusions:
"Clearly, trial counsel’s advice in this case fell short and was outside the parameters contemplated by both the State and Federal safeguards. This failure to provide competent legal advice rendered defendant Mob’s plea involuntary.
"... Trial counsel’s representation of Mr. Mob fell below tire objective standard of reasonableness, and his deficient performance prejudiced Mr. Moll, violating Strickland v. Washington, 466 U.S. 668, [80 L. Ed. 2d 674, 104 S. Ct. 2052] (1984).”
So what has tire district court told us in the journal entry? First, the judge didn’t consider this a close case. He began his conclusion, “Clearly, trial counsel’s advice in this case fell short . . .” Second, the attorney’s advice was short of both state and federal standards: the state standards of competence (Rule 1.1) and the need for an “intelligent choice among alternative courses of action” *693(Jones, 297 Kan. at 625) as well as the federal standards about whether counsel’s advice regarding the plea was within the range of competence demanded of attorneys (Hill, 474 U.S. at 56). The court found that the Saville’s representation clearly fell below those standards. Third, the attorney’s “deficient performance prejudiced Mr. Moll.”
But did the district court tell us exactly how that deficient performance prejudiced Moll? I would certainly think so. The court said that the attorney’s performance prejudiced Moll, violating Strickland. Strickland sets out the same two-part test found in Muriithi, except that the claim of inadequate representation in Strickland takes place at trial but takes place in entering a plea in Moll’s case. The district judge had already cited the prejudice test (the second part of the two-part test in Muriithi and in Strickland) as it applies to the entry of a plea: the defendant must show a reasonable probability that, but for counsel’s errors, the defendant would not have entered the pleas and would have insisted on going to trial. The court already told us in its factual findings that Moll said he wouldn’t have entered the pleas had he gotten the sort of advice his experts said he should have received. It seems clear to me that the district court believed Moll on that point — at least enough to find the required “reasonable probability” that Moll wouldn’t have entered the pleas had he gotten adequate representation.
The majority contends that the court’s journal entry only summarizes the evidence without making any factual findings. That seems an unreasonable view when the district court indicated that a major issue in the case wasn’t a close one and ruled for the defendant after both reciting evidence and stating the correct legal standards. Let’s take some examples regarding the factual matters found in the district court’s journal entiy. The court actually said: “Mr. Saville conceded that ... he hired no investigator or expert.” While it could have said more definitively that “Saville hired no investigator or expert,” nothing in the district court’s phrasing of that fact should leave any doubt about whether it’s true.
Perhaps a more difficult case is presented by the district court’s handling of whether Moll would have entered into the pleas had *694he received adequate representation. It’s true that the district court only recited his testimony in the factual section of its journal entry: “[Moll] testified that he would never have entered into a plea without the benefit of any State concession had he known the full ramification of such action.” But by later correcdy stating the legal standards and ruling for Moll, the district court implicitly indicated that it accepted Moll’s testimony on this point.
We really don’t have to- read that far between the lines to figure out what the district court ruled here. In Harris, Justice Beier, then a member of our court, said that the panel had “thoroughly reviewed the hearing transcript and record to ascertain whether we can characterize the district judge’s specific findings and conclusions as implied by its oral statement at the hearing.” 31 Kan. App. 2d at 239-40. Thus, the district court’s findings may be implied by its other statements. Justice Beier referred to other oral statements, but the district judge here has implicitly found that Moll wouldn’t have entered the pleas had he received appropriate legal representation. The court did so by correctly stating the legal standard and then ruling for Moll. That ruling necessarily implies that the district court gave enough credibility to Moll’s testimony to make that ruling.
If we go beyond the text of the district court’s journal entry, we can quickly find comments from the district court and evidence that strengthens these conclusions:
• The district court indicated in its comments to the attorneys at the end of the evidentiary hearing that “the toughest prong of this test is going to be that any prejudice occurred as a result of this.” The court said it wanted to give Moll’s attorney “fair warning that’s going to be the problem” so that it could be addressed in argument and in proposed findings. This reinforces two conclusions. First, the district court didn’t consider it a close question whether Saville’s representation had been inadequate. Second, the district court was focused directly on the prejudice part of the two-part test, so its ruling in favor of Moll certainly meant that it found his testimony sufficiently credible to meet the applicable test.
*695• The State has suggested that some of Saville’s inadequate work, such as at the sentencing hearing, didn’t affect whether Moll would have entered a plea, which took place well before sentencing. Thus, the State suggests that the district court may have relied upon Saville’s later poor work in determining whether Moll’s pleas were entered based on inadequate representation. But the district court wasn’t concerned about Saville’s representation at the sentencing. The court accurately summarized Moll’s key claim early in the evidentiary hearing: “But your complaint primarily here is the lack of effective counsel in preparing the case and obtaining any kind of a decent plea deal.” And at the end of the evidentiaiy hearing, the judge told counsel, “I don’t know that we have to worry very much about what happened at the sentencing. My concern is the work-up of the case, the investigation and what not . . . .”
• Saville testified that he was “shocked” that Moll didn’t receive probation and that it was “a travesty that he didn’t get that opportunity.” Saville indicated to Moll that probation was likely:
“I think the specific statement would have been made or was made that if [the judge] didn’t give him probation, I’m never going to have a client that’s going to get probation in front of [this judge] — I mean, I’ve never had one that has done as well [in reforming himself after the offense] as he did. I’m sure that wasn’t — you know, that wasn’t a guarantee, but that’s pretty strongly worded.”
• Saville made these statements to Moll even though Saville knew that prison was the presumptive sentence for the severity level 5 aggravated battery to which Moll pled guilty. Saville testified that the State’s plea offer, which was rejected, was that Moll plead guilty, agree to the maximum sentence, “and follow the presumption, which would be where he would go to prison.” The Kansas sentencing guidelines provide a presumptive prison sentence for anyone convicted of a severity level 5 felony who has a prior felony conviction. See K.S.A. 21-4704(a). Everyone knew that Moll had a prior felony con*696viction: he pled guilty to the severity level 5 aggravated battery charge just after he had pled guilty to a felony escape charge, which was specifically for escaping while in lawful’custody on conviction for a felony. Saville also knew how this would appear to the sentencing judge: in all, Moll pled guilty to four new offenses, three felonies and a misdemeanor DUI, all committed while on felony probation. Regardless of any steps Moll had taken to turn his life around after committing these new offenses, it’s hard to imagine how a defense attorney could advise him that it was likely that he’d receive probation in these circumstances.
• In sum, Saville led his client to believe that probation was likely in a case in which state statutes provided that a prison sentence was presumed. He led his client to believe that probation was likely in a case where — at a joint sentencing hearing on both pleas — the court would be reminded that Moll had fled the Sedgwick County Residential Center while on felony probation before committing two additional felonies beyond the felony escape. Saville did this without any independent investigation of the facts of the case and without filing potentially meritorious pretrial suppression motions. He then had his client plead guilty, straight up, with no plea agreement. The district court and the two expert witnesses were correct: Saville’s representation was inadequate and below acceptable standards, and that was not a close call.
Justice Beier emphasized that for inadequate findings, “remand is an inefficient remedy for this recurring problem.” The court thoroughly reviewed the record for any implied findings before remanding for additional ones because of that inefficiency. Harris, 31 Kan. App. 2d at 239-40. Her point is well-taken here. The district court set aside Moll’s pleas and granted a trial in its order on June 1, 2007. Notwithstanding the ruling of the majority, I am at a loss to understand the purpose of this appeal. The evidence here strongly supported Moll’s claim. Two respected criminal-defense attorneys testified that Saville hadn’t done an adequate job. After reviewing the district’s journal entry and the record, I cannot en*697vision any possible scenario in which the district court on remand would be unable to provide even more detailed findings that would fully support its ruling. I see no reason to go through that exercise. The district court has already said enough.